FILED
                             NOT FOR PUBLICATION                               JAN 07 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN RAMIREZ, as Elder of Wat Khmer                No. 09-56034
Vipassanaram and president of Khmer
Buddhist Association, the Spiritual Entity;        D.C. No. 8:09-cv-00245-DOC-
et al.,                                            AGR

               Plaintiffs - Appellants,
                                                   MEMORANDUM *
  v.

DAVID J. PASTERNAK; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                            Submitted December 14, 2010**

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Plaintiffs appeal pro se from the district court’s orders dismissing their civil

rights action and awarding Rule 11 sanctions to court-appointed receiver David J.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pasternak. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

dismissal of a complaint for failure to state a claim, New Alaska Dev. Corp. v.

Guetschow, 869 F.2d 1298, 1300 (9th Cir. 1989), and for abuse of discretion the

award of Rule 11 sanctions, Buster v. Greisen, 104 F.3d 1186, 1189 (9th Cir.

1997). We affirm.

      The district court properly dismissed plaintiffs’ claims against Pasternak

because the state court acted within its judicial discretion in appointing Pasternak

as receiver, was not itself acting in the clear absence of all jurisdiction, and

Pasternak was entitled to absolute quasi-judicial immunity for actions undertaken

in his capacity as receiver that were “functionally comparable to those of judges.”

Curry v. Castillo (In re Castillo), 297 F.3d 940, 947 (9th Cir. 2002); see also

Stump v. Sparkman, 435 U.S. 349, 356-57 (1978) (“A judge will not be deprived of

immunity because the action he took was in error, was done maliciously, or was in

excess of his authority; rather, he will be subject to liability only when he has acted

in the ‘clear absence of all jurisdiction.’”) (citation omitted); New Alaska Dev., 869

F.2d at 1303-04 & n.6 (concluding that state court-appointed receiver was entitled

to absolute immunity for allegedly mismanaging company assets).

      The district court did not abuse its discretion in awarding Rule 11 sanctions

to Pasternak based on its conclusion that plaintiffs’ complaint was frivolous. See


                                            2                                      09-56034
Buster, 104 F.3d at 1190 (“Frivolous filings are those that are both baseless and

made without a reasonable and competent inquiry.”) (internal quotation marks and

citation omitted).

      AFFIRMED.




                                          3                                   09-56034